Citation Nr: 0509120	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  99-21 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits for his daughter, [redacted].


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from August 1961 to 
July 1967.  The appellant is the ex-spouse of the veteran and 
the mother of the veteran's daughter, [redacted].  She is 
unrepresented in this matter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 special apportionment 
decision of the Atlanta, Georgia Department of Veterans 
Affairs (VA) Regional Office (RO), which denied an 
apportionment of the veteran's compensation benefits in favor 
of his daughter.  The appellant filed a notice of 
disagreement (NOD) in May 1999.  A statement of the case 
(SOC) was issued in July 1999.  A substantive appeal  (VA 
Form 9) was received by VA in August 1999.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends, in essence, that she warrants 
apportionment of the veteran's compensation benefits on 
behalf of his daughter, [redacted].  She maintains that the 
veteran provides no support on his daughter's behalf.  

A review of the record reveals that a claim for an 
apportionment is a "contested claim" subject to special 
procedural requirements.  For instance, if the apportionment 
claim is simultaneously contested, all interested parties are 
to be specifically notified of any action taken by the agency 
of original jurisdiction, of the right and time limit for 
initiating an appeal, and of the right to present testimony 
at a hearing and to be represented.  38 U.S.C.A. § 7105A(a); 
38 C.F.R. § 19.100.  Upon the filing of a notice of 
disagreement, all interested parties are to be furnished with 
a copy of the statement of the case.  38 U.S.C.A. § 7105A(b); 
38 C.F.R. § 19.101.  When a substantive appeal is filed, its 
content is to be furnished to the other contesting parties to 
the extent that it contains information that could directly 
affect the payment or potential payment of the benefit that 
is the subject of the contested claim.  38 U.S.C.A. § 
7105A(b); 38 C.F.R. § 19.102.  In this claim, it does not 
appear that the veteran was notified of the contents of the 
appellant's substantive appeal.  This should be done prior to 
appellate resolution of this claim.  

The record on appeal also includes a document signed by RO 
personnel in August 2000, that reflects a supplemental 
statement of the case was "released" in July 2000.  The 
current record does not include a document identified as a 
July 2000 supplemental statement of the case, nor does the 
record satisfactorily reflect it was sent to the appellant 
and the veteran.  This should be corrected.   

Additionally, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) became law in 
November 2000.  The record does not reflect that the 
appellant or the veteran was provided notice of the VCAA as 
required by 38 U.S.C.A. § 5103(a).  The United States Court 
of Appeals for Veterans Claims (Court) has strictly construed 
the notice requirements of the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Charles v. Principi, 16 
Vet. App. 370 (2002).  Therefore, this procedural defect must 
be addressed by the RO prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  Ensure that all notification actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied for the 
appellant's claim on appeal.  Also, 
provide the veteran notice in this 
regard.  

2.  The veteran should be informed of the 
content of the appellant's substantive 
appeal, and the July 2000 supplemental 
statement of the case (if one exists) 
should be associated with the file and a 
copy forwarded to both the veteran and 
the appellant.   

3.  After the development requested above 
has been completed to the extent 
possible, and any response received from 
the parties associated with the file, the 
RO should re-adjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the appellant, the veteran, and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Each party has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


